Name: Commission Implementing Regulation (EU) NoÃ 17/2012 of 11Ã January 2012 amending Council Regulation (EC) NoÃ 32/2000 as regards the extension of the tariff quotas of the Union for jute and coconut-fibre products
 Type: Implementing Regulation
 Subject Matter: tariff policy;  plant product;  industrial structures and policy;  leather and textile industries
 Date Published: nan

 12.1.2012 EN Official Journal of the European Union L 8/31 COMMISSION IMPLEMENTING REGULATION (EU) No 17/2012 of 11 January 2012 amending Council Regulation (EC) No 32/2000 as regards the extension of the tariff quotas of the Union for jute and coconut-fibre products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Regulation (EC) No 1808/95 (1), and in particular the second indent of Article 9(1)(b) thereof, Whereas: (1) In accordance with the offer it made within the United Nations Conference on Trade and Development (Unctad) and alongside its scheme of generalised preferences (GSP), the Community introduced tariff preferences in 1971 for jute and coconut-fibre products originating in certain developing countries. Those preferences took the form of a gradual reduction of Common Customs Tariff duties and, from 1978 to 31 December 1994, the complete suspension of these duties. (2) Since the entry into force of the GSP scheme in 1995, the Community has, alongside the GATT, opened autonomous zero-duty Community tariff quotas for specific quantities of jute and coconut-fibre products. The tariff quotas opened for those products under Regulation (EC) No 32/2000 were extended until 31 December 2011 by Commission Regulation (EC) No 204/2009 (2). (3) As the GSP scheme has been extended until 31 December 2013 by Regulation (EU) No 512/2011 of the European Parliament and of the Council of 11 May 2011 amending Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (3), the tariff quota arrangement for jute and coconut-fibre products should also be extended until 31 December 2013. (4) Regulation (EC) No 32/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 For order numbers 09.0107, 09.0109 and 09.0111, in the fifth column (Quota period) of Annex III to Regulation (EC) No 32/2000, the words from 1.1.2009 to 31.12.2009, from 1.1.2010 to 31.12.2010 and from 1.1.2011 to 31.12.2011 are replaced by from 1.1.2012 to 31.12.2012 and from 1.1.2013 to 31.12.2013. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 5, 8.1.2000, p. 1. (2) OJ L 71, 17.3.2009, p. 13. (3) OJ L 145, 31.5.2011, p. 28.